Mr. Justice Holdom delivered the opinion of the court. 4. Landlord and tenant, § 437*—when tenant no election as to holding over. Where a tenant holds over for a year or years after his term expires without any new agreement, the landlord may at his election treat such tenant as a trespasser or as a tenant for another year on the same terms as in the original lease, but the tenant has no such election. 5. Forcible entry and detainer, § 31*—when demand for possession unnecessary. No demand for possession is necessary before bringing an action of forcible detainer against a tenant holding over after expiration of the term specified in his lease.